PER CURIAM.
The respondent, Robert A. Runcie, filed his petition with The Florida Bar requesting permission to resign from The Bar “without leave of reinstatement”. Upon proper reference the appropriate Grievance Committee were of the unanimous opinion that such resignation be approved. The Board of Governors, proceeding under Rule 11.09, Article XI of the Integration Rule of The Florida Bar, 32 F.S.A., filed in this court its decision that the petition for resignation or permanent withdrawal from The Florida Bar be granted, provided that it be without leave for reinstatement at any future time.
More than thirty days have elapsed since the filing of the decision of the Board of Governors and respondent has filed no petition for review thereof. Accordingly, it is
Ordered and adjudged that the petition to resign from The Florida Bar without leave of reinstatement of respondent, Robert A. Runcie, be, and the same is, hereby accepted; and the name of the said Robert A. Runcie be, and it is hereby, stricken from the roll of attorneys of The Florida Bar. The legal effect of that portion of the decision of The Florida Bar reading, “provided it be without leave for reinstatement at any future time” is not questioned here, is not before us, and is not here decided.
It is so ordered.
ROBERTS, Acting C. J., and DREW, ERVIN and ADAMS, JJ., concur.
THORNAL, J., concurs in judgment with Opinion.